Title: [In Congress, November and December 1775.]
From: Adams, John
To: 


      On Tuesday November 28. 1775. The Congress resumed the Consideration of the Rules and Orders for the Navy of the United Colonies,and the same being debated by Paragraphs were agreed to as follows: These Regulations are to be found in the 262. 3. 4. 5. 6. 7. 8. 9. 10. 11th. Pages of the Journals of Congress for 1775. They are too long to transcribe. They were drawn up in the Marine Committee and by my hand, but examined, discussed and corrected by the Committee. In this place I will take the Opportunity to observe, that the pleasantest part of my Labours for the four Years I spent in Congress from 1774 to 1778 i.e. 1777 was in this naval Committee. Mr. Lee, Mr. Gadsden, were sensible Men, and very chearful: But Governor Hopkins of Rhode Island, above seventy Years of Age kept us all alive. Upon Business his Experience and Judgment were very Usefull. But when the Business of the Evening was over, he kept Us in Conversation till Eleven and sometimes twelve O Clock. His Custom was to drink nothing all day nor till Eight O Clock, in the Evening, and then his Beveredge was Jamaica Spirit and Water. It gave him Wit, Humour, Anecdotes, Science and Learning. He had read Greek, Roman and British History: and was familiar with English Poetry particularly Pope, Tompson Thomson and Milton. And the flow of his Soul made all his reading our own, and seemed to bring to recollection in all of Us all We had ever read. I could neither eat nor drink in those days. The other Gentlemen were very temperate. Hopkins never drank to excess, but all he drank was immediately not only converted into Wit, Sense, Knowledge and good humour, but inspired Us all with similar qualities.
      This Committee soon purchased and filled five Vessells. The first We named Alfred in honor of the founder of the greatest Navy that ever existed. The second Columbus after the Discoverer of this quarter of the Globe. The third Cabot, for the Discoverer of this northern Part of the Continent. The fourth Andrew Doria in memory of the Great Genoese Admiral and the fifth Providence, for the Town where she was purchased, the Residence of Governor Hopkins and his Brother Eseck whom We appointed first Captain. We appointed all the officers of all the Ships. At the Solicitation of Mr. Deane We appointed his Brother in Law Captain Saltonstall.
      Sometime in December, worn down with long and uninterrupted Labour I asked and obtained Leave to visit my State and my Family. Mr. Langdon did the same, Mr. Deane was left out of the Delegation by his State and some others of the naval Committee were dispersed, when Congress appointed a Committee of twelve one from each State, for naval Affairs, so that I had no longer any particular Charge relative to them: but as long as I continued a Member of Congress I never failed to support all reasonable measures reported by the new Committee.
      It is necessary that I should be a little more particular, in relating the Rise and Progress of the new Governments of the States.
     